                                          Case 4:21-cv-02968-DMR Document 10 Filed 09/03/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                        Case No. 21-cv-02968-DMR
                                   8                     Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9              v.

                                  10     GARY SKILLMAN,
                                  11                     Defendant.

                                  12          Plaintiff Samuel Love alleges that Defendant Gary Skillman dba The Northern Inn Motel
Northern District of California
 United States District Court




                                  13   violated the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. and California’s

                                  14   Unruh Civil Rights Act, Cal. Civ. Code §§ 51-53. [Docket No. 1.]

                                  15          At issue in this case is the scope of the regulations implementing the ADA, specifically

                                  16   with respect to reservations systems for lodging facilities.

                                  17          The regulations require a covered lodging facility to:

                                  18                   (i) Modify its policies, practices, or procedures to ensure that
                                                       individuals with disabilities can make reservations for accessible
                                  19                   guest rooms during the same hours and in the same manner as
                                                       individuals who do not need accessible rooms . . . .
                                  20
                                       28 C.F.R. § 36.302(e)(1)(i). The regulations also require lodging facilities to:
                                  21
                                                       (ii) Identify and describe accessible features in the hotels and guest
                                  22                   rooms offered through its reservations service in enough detail to
                                                       reasonably permit individuals with disabilities to assess
                                  23                   independently whether a given hotel or guest room meets his or her
                                                       accessibility needs . . . .
                                  24
                                       28 C.F.R. § 36.302(e)(1)(ii). These two requirements are collectively referred to here as the
                                  25
                                       “Reservations Rule.” Plaintiff alleges that Defendant’s reservation system violates the
                                  26
                                       Reservations Rule by failing to describe the hotel’s accessibility features in sufficient detail.
                                  27
                                              Many nearly identical cases have been filed in this and other California district courts.
                                  28
                                          Case 4:21-cv-02968-DMR Document 10 Filed 09/03/21 Page 2 of 2




                                   1   Some courts have found that ADA plaintiffs bringing cases under the Reservations Rule

                                   2   adequately state a claim for relief. See, e.g., Garcia v. Patel and Joshi Hospitality Corp., Case

                                   3   No. 20-cv-2666-JGB, Docket No. 11 (C.D. Cal. Mar. 19, 2021). Others have dismissed similar

                                   4   claims at the pleadings stage. See, e.g., Love v. Marriott Hotel Srvcs., Inc., No. 20-cv-07137-TSH,

                                   5   2021 WL 810252 (N.D. Cal. Mar. 3, 2021). The Ninth Circuit has yet to interpret the

                                   6   Reservations Rule, but appeals are currently pending in at least two cases. See Love, 2021 WL

                                   7   810252, appeal docketed, No. 21-15458 (9th Cir. Mar. 15, 2021); Garcia v. Gateway Hotel L.P.,

                                   8   2021 WL 936176 (C.D. Cal. Feb. 25, 2021), appeal docketed, No 21-55227 (9th Cir. Mar. 10,

                                   9   2021). The cases on appeal squarely concern the issues raised in Plaintiff’s complaint.

                                  10          Accordingly, Plaintiff and Defendant are ordered to show cause as to why this action

                                  11   should not be stayed pending a Ninth Circuit ruling in one or both of the above-cited cases. Each

                                  12   party shall submit a 3-page written response to this order by September 10, 2021, showing cause
Northern District of California
 United States District Court




                                  13   as to why this action should not be stayed.
                                                                                                                  ISTRIC
                                                                                                             TES D      TC
                                  14                                                                       TA




                                                                                                                                 O
                                                                                                       S




                                                                                                                                  U
                                                                                                     ED

                                  15          IT IS SO ORDERED.




                                                                                                                                   RT
                                                                                                                          DERED
                                                                                                 UNIT



                                                                                                                  O OR
                                                                                                          IT IS S
                                  16   Dated: September 3, 2021




                                                                                                                                         R NIA
                                  17                                                    ______________________________________
                                                                                                      Donna M. Ryu
                                                                                                                         M. Ryu
                                                                                                  NO




                                  18                                                                             o n n a
                                                                                                            ge D
                                                                                              United States Magistrate  Judge



                                                                                                                                         FO
                                                                                                           Jud
                                                                                                   RT




                                                                                                                                     LI
                                  19
                                                                                                          ER
                                                                                                     H




                                                                                                                                 A   C
                                  20                                                                           N                 F
                                                                                                                   D IS T IC T O
                                                                                                                         R
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
